USCA11 Case: 21-13248     Date Filed: 09/02/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13248
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAVID CILLA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:12-cr-60262-KAM-1
                   ____________________
USCA11 Case: 21-13248        Date Filed: 09/02/2022      Page: 2 of 12




2                       Opinion of the Court                 21-13248


Before JILL PRYOR, BRANCH, and JULIE CARNES, Circuit Judges.
PER CURIAM:
       Defendant David Cilla, a federal prisoner at FTC Oklahoma
City, appeals the district court’s denial of his pro se motion for com-
passionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A). We
discern no error in the district court’s order denying Defendant’s
motion, and thus affirm.
                          BACKGROUND
       Defendant was indicted in 2012 on one count of being a
felon in possession of a firearm in violation of 18 U.S.C.
§§ 922(g)(1), one count of possession with intent to distribute a con-
trolled substance in violation of 21 U.S.C. § 841(a)(1), and one
count of possessing a firearm in furtherance of a drug trafficking
crime in violation of 18 U.S.C. § 924(c)(1)(A). He pleaded guilty to
the felon in possession of a firearm offense pursuant to a plea agree-
ment in which the Government agreed to dismiss the remaining
counts. Following a hearing, the district court accepted Defend-
ant’s guilty plea.
       According to his presentence investigation report (“PSR”),
Defendant was arrested and charged with the above crimes after
police officers obtained his consent to search a freight container in
his backyard. During their search, the officers found items in the
container suggesting that it had been used to grow marijuana. De-
fendant subsequently consented to a search of his house, where the
USCA11 Case: 21-13248       Date Filed: 09/02/2022     Page: 3 of 12




21-13248               Opinion of the Court                        3

officers discovered a loaded gun, a small digital scale, a baggie of
cocaine and several other small baggies, a bulletproof vest, and a
cocaine press. The officers later noticed a loose tile under an area
rug, which opened to an inground safe that contained additional
firearms, ammunition, another baggie of cocaine, a baggie of ma-
rijuana, narcotics in a prescription bottle, and Defendant’s passport
and W-2 forms. Defendant had been convicted of at least one fel-
ony prior to the search, and his right to possess firearms and am-
munition had not been restored.
       The PSR assigned Defendant a total offense level of 30, and
a criminal history category of VI based on a long string of prior
convictions for multiple burglaries, theft, fraud, and numerous
drug charges, among other offenses, yielding a guidelines range of
168 to 210 months in prison. A mandatory minimum sentence ap-
plicable under 18 U.S.C. § 924(e) raised the range to 180 to 210
months. The district court accepted the recommendations made
in the PSR and sentenced Defendant to 180 months. This Court
affirmed Defendant’s conviction and sentence on direct appeal.
See United States v. Cilla, 712 F. App’x 880 (11th Cir. 2017).
       Defendant filed the pro se motion for compassionate release
at issue in this appeal in March 2021, while incarcerated at USP
Thomson in Illinois. In support of his motion, Defendant argued
that he was entitled to be released pursuant to 18 U.S.C.
§ 3582(c)(1)(A). That provision authorizes a district court to reduce
a defendant’s sentence if the reduction is warranted by “extraordi-
nary and compelling reasons” and if the defendant’s release is
USCA11 Case: 21-13248            Date Filed: 09/02/2022        Page: 4 of 12




4                         Opinion of the Court                      21-13248

consistent with the factors set forth in 18 U.S.C. § 3553(a) and the
applicable Guidelines policy statements.              See 18 U.S.C.
§ 3582(c)(1)(A)(i). 1 According to Defendant, those requirements
are met in this case because his chronic bronchitis, asthma, prema-
ture ventricular complex (a heart condition), and history of respir-
atory illness pose a serious risk of illness should he remain incarcer-
ated during the COVID-19 pandemic. In addition, Defendant
claims he is entitled to compassionate release because of his unu-
sually long sentence, his “extraordinary rehabilitation” efforts
while incarcerated, and his need to care for his cousin, who has cer-
ebral palsy.
        The district court entered an order on May 25, 2021 denying
Defendant’s motion for compassionate release. First, the court
concluded that Defendant had not demonstrated an extraordinary
and compelling reason to reduce or modify his sentence. Specifi-
cally, the court found no evidence to show that Defendant suffered
from a condition that “substantially diminish[ed]” his ability to pro-
vide self-care while incarcerated, as required by the applicable
Guidelines policy statement. According to the court, being housed
in a prison where people were infected with COVID-19 did not sat-
isfy that criteria. As to Defendant’s increased risk of becoming se-
riously ill from COVID-19, the court found it significant that

1 A sentence reduction is also permitted by § 3582(c)(1)(A) under certain cir-
cumstances if the defendant is 70 years old or older and has served at least 30
years in prison, but those conditions are not met in this case. See 18 U.S.C.
§ 3582(c)(1)(A)(ii).
USCA11 Case: 21-13248            Date Filed: 09/02/2022        Page: 5 of 12




21-13248                  Opinion of the Court                               5

Defendant had tested positive for, and successfully recovered from,
the virus and that he had received his second dose of the Moderna
vaccination in March 2021, both of which decreased Defendant’s
likelihood of contracting the virus a second time or becoming seri-
ously ill from it.
       As an alternative ground for denying Defendant’s motion
for compassionate release, the district court stated in its order that
the § 3553(a) sentencing factors weighed against Defendant’s early
release. In the court’s judgment, Defendant’s release from custody
“would not reflect the seriousness of [his] offense, provide just pun-
ishment or provide adequate individual or general deterrence.”
For this additional reason, the court denied Defendant’s motion.
       The district court’s order denying Defendant’s motion ap-
peared on the docket on May 25, 2021, the day the order was en-
tered. Defendant did not file a notice of appeal from the order in
the district court within fourteen days of its entry (by June 8, 2021),
as required by Rule 4(b) of the Federal Rules of Appellate Proce-
dure. See Fed. R. App. P. 4(b)(1)(A)(i). 2



2 A motion to reduce a sentence under 18 U.S.C. § 3582(c) is criminal in na-
ture. United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003). Accordingly,
an appeal concerning such a motion is governed by Rule 4(b) of the Federal
Rules of Appellate Procedure. As noted, the district court entered its order
denying Defendant’s motion for compassionate release on May 25, 2021,
meaning that Defendant’s notice of appeal as to the order was due on June 8,
2021. See id.
USCA11 Case: 21-13248        Date Filed: 09/02/2022     Page: 6 of 12




6                      Opinion of the Court                 21-13248

       Defendant was transferred to USP Canaan in Pennsylvania
on July 1, 2021, and he claims he remained in a transfer status until
July 26, 2021. On August 26, 2021, Defendant submitted through
the USP Canaan prison mail an inquiry to the district court con-
cerning the status of his motion for compassionate release. The
inquiry was docketed on August 31, 2021. Defendant subsequently
delivered to prison officials for mailing a pro se notice of appeal as
to the court’s order denying his motion for compassionate release.
The notice was delivered on September 13, 2021 and docketed on
September 22, 2021.
        In his briefing on appeal, Defendant argues that the district
court erred by: (1) concluding that his health conditions did not
constitute an extraordinary and compelling reason for his early rea-
son given the COVID-19 pandemic, (2) failing to consider his
cousin’s condition and need for care, and (3) disregarding his reha-
bilitative efforts in prison, the fact that he has served 65% of his
sentence, and the fact that his firearm offense was a “victimless”
crime. Defendant acknowledges that his notice of appeal was late
because it was not filed within fourteen days of the May 25, 2021
order denying his motion for compassionate release. Indeed, De-
fendant filed the notice of appeal on September 13, 2021, approxi-
mately three months after the due date imposed by Rule 4(b).
However, Defendant claims the delay was due to the “extraordi-
nary circumstances of his prior prison withholding his mail and his
transfer” from USP Thomson to USP Canaan.
USCA11 Case: 21-13248          Date Filed: 09/02/2022      Page: 7 of 12




21-13248                 Opinion of the Court                           7

       The Government’s argument is two-fold. It argues that De-
fendant’s appeal is untimely but that even if timely, the appeal is
without merit. As to the timeliness issue, the district court’s order
denying Defendant’s motion for compassionate release was en-
tered on May 25, 2021, which the Government says means that his
notice of appeal was due by June 8, 2021. See Fed. R. 4(b)(1)(A)(i).
The Government further notes that Defendant has produced no
evidence to substantiate his mail-withholding claim or his allega-
tion that he received late notice of the district court’s May 25 order
because of issues related to his transfer from USP Thomson to USP
Canaan.
        At any rate, we are not required to decide the timeliness is-
sues raised in this case. Like the Government, we assume for pur-
poses of this case that an appeal of an order denying a criminal de-
fendant’s motion to modify his sentence pursuant to 18 U.S.C. §
3582(c) is subject to the same time deadlines as any other appeal of
a criminal judgment. See United States v. Fair, 326 F.3d 1317, 1317-
18 (11th Cir. 2003) (noting that “every circuit court which has ad-
dressed § 3582(c)(2) has determined that it is criminal in nature and
therefore covered by rules applying to criminal cases, not civil
cases.”) Id. at 1318. Yet, “the deadline in Rule 4(b) for a defendant
to file a notice of appeal in a criminal case is . . . not jurisdictional”
but rather a “claims processing rule.” United States v. Lopez, 562
F.3d 1309, 1313 (11th Cir. 2009). And as Defendant’s appeal so
clearly fails on the merits, we affirm the district court’s decision
denying his motion for compassionate release on that ground.
USCA11 Case: 21-13248         Date Filed: 09/02/2022     Page: 8 of 12




8                       Opinion of the Court                  21-13248

                            DISCUSSION
I.     Standard of Review
       We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c). See United States v. Gi-
ron, 15 F.4th 1343, 1345 (11th Cir. 2021). Once eligibility is estab-
lished, we review the denial of a defendant’s motion for a sentence
reduction pursuant to § 3582(c) under the abuse of discretion stand-
ard. See id. “A district court abuses its discretion if it applies an
incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021)
(quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th
Cir. 2019) (quotation marks omitted)). The abuse of discretion
standard allows the district court a “range of choice” that we will
not reverse “just because we might have come to a different con-
clusion had it been our call to make.” See id. at 912 (quotation
marks omitted).
II.    Defendant’s Compassionate Release Motion
       As amended by the First Step Act, 18 U.S.C. § 3582(c) au-
thorizes a sentence reduction if the district court finds that: (1) “ex-
traordinary and compelling reasons warrant such a reduction” and
(2) the reduction is consistent with the § 3553(a) sentencing factors
and the “policy statements issued by the Sentencing Commission.”
18 U.S.C. § 3582(c)(1)(A)(i). The applicable policy statement, found
in USSG § 1B1.13, echoes the statutory requirements, stating that
USCA11 Case: 21-13248       Date Filed: 09/02/2022     Page: 9 of 12




21-13248               Opinion of the Court                        9

a district court may reduce a defendant’s sentence “if, after consid-
ering the factors set forth in . . . § 3553(a),” the court determines
that: (1) “[e]xtraordinary and compelling reasons warrant the re-
duction” and (2) “[t]the [d]efendant is not a danger to the safety of
any other person or to the community, as provided in . . . §
3142(g).” U.S.S.G. § 1B1.13. See also United States v. Bryant, 996
F.3d 1243, 1248 (11th Cir. 2021) (holding that “§ 1B1.13 is an appli-
cable policy statement for all [18 U.S.C. § 3582(c)(1)(A)] motions”
and that district courts do not have discretion “to develop other
reasons that might justify a reduction in a defendant’s sentence”
(quotation marks omitted)); United States v. Tinker, 14 F.4th 1234,
1237 (11th Cir. 2021) (listing three necessary conditions for a sen-
tence reduction under § 3582(c): support in the § 3553(a) factors,
extraordinary and compelling reasons, and adherence to U.S.S.G. §
1B1.13’s policy statement).
       The district court denied Defendant’s § 3582(c) motion for
two reasons. First, the court found that Defendant had failed to
show extraordinary and compelling reasons for his release. Alter-
natively, the court determined that the § 3553(a) sentencing factors
militated against Defendant’s release. Either ground is adequate to
support the district court’s decision to deny Defendant’s § 3582(c)
motion.
       As to the first ground, Defendant had the burden of estab-
lishing his entitlement to early release under § 3582(c). See United
States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013). We agree
with the district court that Defendant failed to meet that burden
USCA11 Case: 21-13248        Date Filed: 09/02/2022     Page: 10 of 12




10                      Opinion of the Court                 21-13248

here. Specifically, Defendant did not provide adequate support for
the claim that his medical conditions satisfy the extraordinary and
compelling reason standard and thus justify his release from prison.
The relevant policy statement provides that a defendant’s medical
condition is an extraordinary and compelling reason for a sentence
reduction if the defendant: (1) has a terminal illness such as cancer,
ALS, or end-stage organ disease, or (2) suffers from a serious phys-
ical or mental condition that “substantially diminishes” his ability
“to provide self-care” in prison and from which he is not expected
to recover. U.S.S.G. § 1B1.13 cmt. n.1(A).
        Defendant states that he has chronic bronchitis, asthma,
premature ventricular complex (a heart condition), and history of
respiratory illness. But he makes no attempt to show that any of
these conditions are terminal or that they substantially diminish his
ability to provide self-care in prison. As to Defendant’s risk of seri-
ous illness should he remain incarcerated during the COVID-19
pandemic, it is undisputed that Defendant has already tested posi-
tive and recovered from COVID-19 and that he has been fully vac-
cinated against the virus, significantly reducing the risk. The dis-
trict court thus correctly determined that Defendant did not meet
the standard for early release set out in the applicable policy state-
ment of U.S.S.G. § 1B1.13. See Bryant, 996 F.3d at 1248.
        Defendant also cites his rehabilitative efforts and the need
for him to provide care for his cousin with cerebral palsy as reasons
for his early release. However, the relevant provision of the Guide-
lines expressly states that “rehabilitation of the defendant is not, by
USCA11 Case: 21-13248           Date Filed: 09/02/2022       Page: 11 of 12




21-13248                  Opinion of the Court                             11

itself, an extraordinary and compelling reason for purposes of this
policy statement.” U.S.S.G. § 1B1.13 cmt. n.3. Family circum-
stances can in certain cases constitute an extraordinary and com-
pelling reason for a defendant’s early release, but only when the
death or incapacitation of a defendant’s minor child or spouse is
involved. See U.S.S.G. § 1B1.13 cmt. n.1(C). Defendant’s alleged
need to care for his cousin does not qualify. See id.
       Defendant’s failure to demonstrate an extraordinary and
compelling reason for his early release is enough, in and of itself, to
foreclose a sentence reduction under § 3582(c). See Giron, 15 F.4th
at 1347 (“When denying a request for compassionate release, a dis-
trict court need not analyze the § 3553(a) factors if it finds either
that no extraordinary and compelling reason exists or that the de-
fendant is a danger to the public.”). But the district court also held,
in the alternative, that Defendant’s release was not consistent with
the § 3553(a) factors. That holding was within the district court’s
discretion, particularly given Defendant’s lengthy criminal history
recited above and his continued misconduct while incarcerated, as
evidenced by Defendant’s prison disciplinary record. 3 See United
States v. Riley, 995 F.3d 1272, 1279 (11th Cir. 2021) (noting that
“discretion in weighing sentencing factors is particularly pro-
nounced when it comes to weighing criminal history”).


3 Defendant’s prison disciplinary record shows that he has been sanctioned
for fighting with another person, destroying property, disruptive conduct, and
assault, among other infractions.
USCA11 Case: 21-13248    Date Filed: 09/02/2022   Page: 12 of 12




12                   Opinion of the Court             21-13248

                        CONCLUSION
      For the foregoing reasons, we AFFIRM the district court’s
order denying Defendant’s motion under § 3582(c) motion for
compassionate release.